Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Terminal Disclaimer
The terminal disclaimer filed on 06/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10955998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Christopher Funk, Reg. # 74,988 on 06/15/2022.

Claims 1, 4, 5, 8, 10-13, 16 and 20 are amended herein.
Claims 1-20 are allowed based on the herein amendments.

1.	(Currently Amended) A method comprising: 
providing a graphical user interface that provides access to a collection of digital images captured or received by one or more client devices associated with a user profile;
receiving, via a search input field within the graphical user interface, user input indicating at least one text character;
comparing the at least one text character with terms associated with digital images within the collection of digital images to identify terms comprising the at least one text character; 
providing, within the graphical user interface, a plurality of suggested search queries based on the identified terms comprising the at least one text character; 
receiving an indication of a selection of a suggested search query from the plurality of suggested search queries; and
based on receiving the selected suggested search query, providing, within the graphical user interface: 
one or more digital images, from the collection of digital images, associated with the selected suggested search query and organized in groups according to a time or a location at which the one or more digital images were captured or received.

2.	(Original) The method of claim 1, further comprising: 
determining a query type for at least one suggested search query of the plurality of suggested search queries; and
providing, proximate to the at least one suggested search query within the graphical user interface, a search query type icon corresponding to the determined query type.

3.	(Original) The method of claim 2, wherein determining the query type for at least one suggested search query of the plurality of suggested search queries comprises determining that the query type is one of a date type query or a location type query. 

4.	(Currently Amended) The method of claim 1, wherein providing the plurality of suggested search queries comprises providing a list comprising the plurality of suggested search queries and a set of digital images, from the collection of digital images, associated with one or more of the plurality of suggested search queries.

5.	(Currently Amended) The method of claim 1, wherein providing the one or more images associated with the selected suggested search query comprises providing, within the graphical user interface:
a first location corresponding to a first group of one or more images associated with the selected suggested search query and a first date on which the first group of one or more images were captured or received; and
a second location corresponding to a second group of one or more images associated with the selected suggested search query and a second date on which the first group of one or more images were captured or received.

6.	(Original) The method of claim 1, wherein at least one search query from the plurality of suggested search queries comprises a combination of two or more identified terms.

7.	(Original) The method of claim 1, further comprising providing, for display within the search input field, a suggested search query from the plurality of suggested search queries based on receiving an indication of a user selection of the suggested search query.

8.	(Currently Amended) A system comprising: 
at least one processor; and
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
provide, within a graphical user interface, a collection of digital images captured or received by one or more client devices associated with a user profile;
receive, via a search input field within the graphical user interface, user input indicating at least one text character;
identify, within metadata associated with digital images within the collection of digital images, terms comprising the at least one text character; 
provide, within the graphical user interface, a plurality of suggested search queries based on the identified terms comprising the at least one text character; and
receive an indication of a selection of a suggested search query from the plurality of suggested search queries; and
provide, within the graphical user interface: 
one or more digital images, from the collection of digital images, associated with the selected suggested search query and organized in groups according to a time or a location at which the one or more digital images were captured or received.

9.	(Original) The system of claim 8, wherein one or more of the plurality of suggested search queries correspond to at least one of: a location, a date, a person, content within an image, or an event.

10.	(Currently Amended) The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to provide the plurality of suggested search queries by providing a list comprising the plurality of suggested search queries and a set of digital images, from the collection of digital images, associated with one or more of the plurality of suggested search queries.

11.	(Currently Amended) The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to provide the one or more images associated with the selected suggested search query by providing, within the graphical user interface: 
a first location corresponding to a first group of one or more images associated with the selected suggested search query and a first date on which the first group of one or more images were captured or received; and
a second location corresponding to a second group of one or more images associated with the selected suggested search query and a second date on which the first group of one or more images were captured or received.

12.	(Currently Amended) The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to:
receive an indication of a selection of an additional suggested search query from the plurality of suggested search queries; and 
provide, within the graphical user interface, at least one digital image from the collection of digital images that is associated with both the selected suggested search query and the selected additional suggested search query. 

13.	(Currently Amended) The system of claim 8, wherein at least one search query from the plurality of suggested search queries comprises a combination of two or more identified terms.

14.	(Original) The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to:
determine a query type for at least one suggested search query of the plurality of suggested search queries; and
provide, proximate to the at least one suggested search query within the graphical user interface, a search query type icon corresponding to the determined query type.

15.	(Original) The system of claim 8, further comprising instructions that, when executed by the at least one processor, cause the system to provide, within the graphical user interface, an indication of a number of digital images associated with at least one suggested search query from the plurality of suggested search queries.

16.	(Currently Amended) A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a client device to: 
provide a graphical user interface that provides access to a collection of digital images captured or received by one or more client devices associated with a user profile;
receive, via a search input field within the graphical user interface, user input indicating a first text character;
identify, from among potential search terms associated with digital images within the collection of digital images, terms comprising the first text character; 
provide, within the graphical user interface, a plurality of suggested search queries based on the identified terms comprising the first text character; 
receive an indication of a selection of a suggested search query from the plurality of suggested search queries; and
provide, within the graphical user interface: 
one or more digital images, from the collection of digital images, associated with the selected suggested search query and organized in groups according to a time or a location at which the one or more digital images were captured or received.

17.	(Original) The non-transitory computer readable storage medium of claim 16, wherein each of the plurality of suggested search queries is associated with one or more digital images within the collection of digital images.

18.	(Original) The non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to:
determine a query type for at least one suggested search query of the plurality of suggested search queries; and
provide, proximate to the at least one suggested search query within the graphical user interface, a search query type icon corresponding to the determined query type.

19.	(Original) The non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to provide, within the graphical user interface from the collection of digital images, a gallery comprising a subset of images associated with one or more of the terms that include the first text character.
20.	(Currently Amended) The non-transitory computer readable storage medium of claim 16, further comprising instructions that, when executed by the at least one processor, cause the client device to provide the one or more images associated with the selected suggested search query by providing, within the graphical user interface:
a first location corresponding to a first group of one or more images associated with the selected suggested search query and a first date on which the first group of one or more images were captured or received; and
a second location corresponding to a second group of one or more images associated with the selected suggested search query and a second date on which the first group of one or more images were captured or received.


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN S NGUYEN whose telephone number is (571)270-7612. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN S NGUYEN/           Primary Examiner, Art Unit 2145